DETAILED ACTION
The office action is in response to original application filed on 3-11-20. Claims 1-17 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 7-8 and 17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2018/0334043 to Zou et al. (“Zou”).
Regarding claim 1, Zou discloses an electric power conversion system for a vehicle (fig. 5, 400), the electric power conversion system comprising: an AC-DC conversion circuit (404) configured to convert AC charging power into DC power (Idc); a motor (424, 428) including a plurality of coils (plural coils in each motor) each having a first end (three coils connected in the middle) respectively connected to a neutral point (neutral terminal of the motor 424); a first switching device (414 or 416) configured to selectively allow or block supply of output power from the AC-DC conversion circuit to the neutral point; an inverter (422) including: a plurality of motor (424, 428) connection terminals respectively connected to second ends of the plurality of coils of the motor, DC connection terminals including a positive terminal (top line battery) and a negative terminal (bottom battery), and a plurality of switching elements (414, 416) forming electrical connections between the DC connection terminals and the plurality of motor connection terminals; a battery (406) connected to the DC connection terminals of 
Regarding claim 7, Zou discloses a charging mode in which the battery is charged with the AC charging power (para; 0021, lines 7-11, During charging of the vehicle, current flows through an inductor L of the boost converter 4 and to a dc bus capacitor Cdc via a high-side switch that is modulated to control the flow of current), the controller is configured to: control an output voltage of the AC-DC conversion circuit (para; 0051, lines 33-40, allows a current flowing through the windings of the electric machines 424/428 to flow to the battery boost converter 404 such that it may be absorbed by the capacitor 420 and the inductor 408 when engaged by the switch 414) to be applied to the neutral point by short-circuiting the first switching device and control the plurality of switching elements (para; 0051, lines 32-33, current is controlled via the pull-up switch (e.g., 414) and the pull-down switch (e.g., 416)) so that a circuit comprised of the plurality of switching 
Regarding claim 8, Zou discloses the controller is configured to: control a duty of a switching element (para; 0029, lines 18-22, pulse width modulated (PWM) signal in which a duty cycle of the PWM signal is varied. The control signal may be operated at a predetermined switching frequency. The VVC controller 200 may command the VVC 152 to provide the desired output voltage using the control signal) connected to the negative terminal, among the plurality of switching elements in the inverter (402), boost a charging voltage applied to the DC connection terminal so that the boosted voltage is applied to the battery (Battery Boost Converter).
Regarding claim 17, Zou discloses the controller a control method of an electric power conversion system for a vehicle (fig. 5, 400), the method comprising: determining, by a controller (para; 0021, lines 11-13, controller ( e.g., the battery boost converter controller) may selectively engage or couple the dc bus capacitor Cdc in series with the inductor L), whether the vehicle is in a charging mode in which a battery is charged with AC charging power (para; 0051, lines 14-17, when the vehicle is not in motion it may be desirable to increase the battery 406 state of charge (SOC) by coupling the battery 406 with an AC power grid 410 via a battery charger, that is in this example the electric drive unit 402) or in a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0334043 to Zou et al. (“Zou”) in view of US 2013/0002048 to Ichikawa et al. (“Ichikawa”). 
Regarding claim 2, Zou discloses the AC-DC conversion circuit includes: a first bridge circuit (fig. 5, 404, 422 and 426) including a plurality of switching elements (fig. 5) forming a bridge circuit (fig. 5, 404, 422 and 426) and configured to receive AC charging power from an external AC charging equipment (410); to which an AC voltage generated by short-circuitry or opening of a switching element (para; 0021, lines 7-11, During charging of the vehicle, current flows through an inductor L of the boost converter 4 and to a dc bus capacitor Cdc via a high-side switch that is modulated to control the flow of current. Here, the electric drive unit 2 may be configured as an open circuit) in the first bridge circuit is applied, and a second coil electromagnetically coupled (fig. 5, three motor coils) 
But, Zou doses not discloses a transformer including: a first coil, to the first coil to transform the AC voltage applied to the first coil at a predetermined ratio;
However, Ichikawa discloses a transformer (para; 0020, high-frequency power device according to the present invention includes a transformer) including: a first coil (primary coil), to the first coil to transform the AC voltage applied to the first coil at a predetermined ratio (para; 0020, lines 8-9, secondary coil at a predetermined voltage ratio);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zou by adding a transformer as part of its configuration as taught by Ichikawa, in order to step-up or step-down the input voltage feed the require voltage to electric device.
Regarding claim 6, Zou discloses a DC capacitor (fig. 5, 420) connected to an output terminal of the second bridge circuit (426).


Allowable Subject Matter
Claims 3-5 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al.  US 2018/0115180 Al - charging system using a wound rotor synchronous motor, capable of increasing a battery charging capacity while reducing the volume, weight, and/or cost of a vehicle increased due to an on-vehicle charging circuit. The charging system includes an inverter converting a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836